      Case 4:17-cr-00293-BSM Document 2038 Filed 04/27/21 Page 1 of 2
        Case 4:17-cr-00293-BSM Document 1550 Filed 06/26/20 Page 1 of 1



                                                                                        FILED
                                                                                      U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT ARKANSAS

          IN THE UNITED STATES DISTRICT COURfiAPR ff 2021
              EASTERN DISTRICT OF ARKANSASE ~-;:=-· 5= ::o
                                                                             ~J.Un   S "· fkC~MA             C ERK
                                                                              By:_......,....,.--;,_...~
UNITED STA TES OF AMERICA
                                                                                      • ;_
                                                                                      ~
                                                                                          o,        --=-
                                                                                                      C9
                                                                                                              P CLERK

                                                                                      .. ::r
VS.                                                  NO. 4: 17-cr-00293-BSM           ien
                                                                                         8!.   :
                                                                                               N
                                                                                                      Q.

PAULA ENOS

i1v;%-OO°I
              WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO THE CUSTODIAL AUTHORITY at the MCPHERSON UNIT and
TO THE UNITED STA TES MARSHAL FOR THE EASTERN DISTRICT OF ARKANSAS:

GREETINGS:

       We command that you surrender the body of PAULA ENOS #707344 detained in the
MCPHERSON UNIT, GRADY, ARKANSAS in your custody, under safe and secure conduct, to
the custody of the United States Marshal for the Eastern District of Arkansas, and the said Marshal   ,   c.. ,..t,'r..1t.c/_
is directed to produce the body of the Defendant before this Court on July 8, 2020 at 11 : O ~
before the Honorable Brian S. Miller, and after the proceedings have been concluded, that you
return PAULA ENOS to MCPHERSON UNIT under safe and secure conduct.
       IN WITNESS WHEREOF, I have set my hand and the seal of said court, this 26 June 2020.




                                                     UNITED STA TES MAGISTRATE JUDGE




  A TRUE COPY I CERTIFY
JAMESYltE:C!(. CLERK
 By_a                     D_C.
             Case 4:17-cr-00293-BSM Document 2038 Filed 04/27/21 Page 2 of 2

I HEREBY CERTIFY AND RETURN THAT I HA VE EXECUTED
(IN PARn THE WITHIN WRIT BY DELIVERING THE SAID:
(NAME)       f/\D,?
FROM         /1-b<-        To     /Ju L
         &            b-
ON THIS C':> TE - - - - -.l--r-- -
                                 4,
                                   ---------

DEl?OTY S_iGNATURE    D DISTRICT:
  <,i    ~
  r.-
I l-$EB~ER'fl_F¥ AND RETURN THAT I HAVE EXECUTED
<m&R~~ ~ y DELIVERING THE SAID:
(NAME) r,-,   ~    ~.::, 5
FROM      . p;;1.-    TO   jf-p C
ON THIS DATE          J · '1 -   L f
                      DDISTRICT:


I HEREBY CERTIFY AND RETURN THAT I HAVE EXECUTED
(IN PART) THE WITHIN WRIT BY DELIVERING THE SAID:
(NAME)_ _ _ _ _ _ _ _ _ _ _ _ _ __
FROM _ _ _ _ _ _ _ TO_ _ _ _ _ _ __
ON THIS DATE
               -------------
DEPUTY SIGNATURE AND DISTRICT:


I HEREBY CERTIFY AND RETURN THAT I HA VE EXECUTED
(IN PART) THE WITHIN WRIT BY DELIVERING THE SAID:
(NAME)_ _ _ _ _ _ _ _ _ _ _ _ _ __
FROM - - - - - - - TO- - - - - - - -
ON THIS DATE
               -------------
DEPUTY SIGNATURE AND DISTRICT:


I HEREBY CERTIFY AND RETURN THAT I HA VE EXECUTED
(IN PART) THE WITHIN WRIT BY DELIVERING THE SAID:
(NAME)_ _ _ _ _ _ _ _ _ _ _ _ _ __
FROM _ _ _ _ _ _ _ TO_ _ _ _ _ _ __
ON THIS DATE - - - - - - - - - - - - - -
DEPUTY SIGNATURE AND DISTRICT:
